DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/4/2020, 6/29/2020, 10/27/2019, 10/02/2019, 6/25/2019, 12/12/2018, 9/27/2018 and 1/26/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

REASON FOR ALLOWANCE
Claims 1-22 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the system, wherein convert the one or more contiguous segments into one or more vectors representative of one or more neuron weight values and assigning one or more vector quantization index values to the converted segments and storing the one or more vectors in the at least one memory component: retrieve from the at least one memory component the one or more vectors representative of one or more neuron weight values utilizing the one or more vector quantization index values; dequantize the retrieved one or more vectors to retrieve underlying one or more neuron weight values; and communicate the one or more neuron weight values for processing by the one or more processing components of the neural network environment.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 8 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the method, wherein converting the one or more contiguous segments into one or more vectors representative of one or more neuron weight values and assigning one or more vector quantization index values to the converted segments and storing the one or more vectors in the at least one memory component: retrieving from the at least one memory component the one or more vectors representative of one or more neuron weight values utilizing the one or more vector quantization index values, the one or more vectors operatively stored on a fast lookup table; dequantizing the retrieved one or more vectors to retrieve underlying one or more neuron weight values; and communicating the one or more neuron weight values for processing by the neural network environment.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 16 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the machine readable medium, wherein convert the one or more contiguous segments into one or more vectors representative of one or more neuron weight values and assigning one or more vector quantization index values to the converted segments and storing the one or more vectors in the at least one memory component: retrieve from the at least one memory component the one or more vectors representative of one or more neuron weight values utilizing the one or more vector quantization index values; dequantize the retrieved one or more vectors to retrieve underlying one or more neuron weight values; and communicate the one or more neuron weight values for processing by the one or more processing components of the neural network environment.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-7, 9-15 and 17-22 depend from claim 1, 8 or 16 so they are allowable for the same reason.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Hunzinger et al. (US Patent No. 9,015,096).
Zhang et al.  (US Patent Appl. Pub. No. 2018/0260711 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-
1982. The examiner can normally be reached on M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (IR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/KYOUNG LEE/
Primary Examiner, Art Unit 2895